DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           DILLON MCDONALD,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                 No. 4D18-1412

                                 [August 8, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Anne
Scherer, Judge; L.T. Case No. 08-15431CF10B.

   Dillon McDonald, Wewahitchka, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Hart v. State, ––– So. 3d –––, 43 Fla. L. Weekly D970a,
2018 WL 2049668 (Fla. 4th DCA May 2, 2018) (en banc). Although two
members of this panel dissented in Hart, we affirm because we are bound
by Hart, which is currently the law of this district. We again certify conflict
with Cuevas v. State, 241 So. 3d 947 (Fla. 2d DCA 2018); Blount v. State,
238 So. 3d 913 (Fla. 2d DCA 2018); Mosier v. State, 235 So. 3d 957 (Fla.
2d DCA 2017); Alfaro v. State, 233 So. 3d 515, 516 (Fla. 2d DCA 2017);
and Burrows v. State, 219 So. 3d 910, 911 (Fla. 5th DCA 2017).

GERBER, C.J., WARNER and TAYLOR, JJ., concur.

                             *          *           *

   Not final until disposition of timely filed motion for rehearing.